15-3314
     Zheng v. Lynch
                                                                                 BIA
                                                                              Hom, IJ
                                                                         A205 918 223

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 1
 2        At a stated term of the United States Court of Appeals
 3   for the Second Circuit, held at the Thurgood Marshall United
 4   States Courthouse, 40 Foley Square, in the City of New York,
 5   on the 2nd day of December, two thousand sixteen.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   QING ZHENG,
15            Petitioner,
16
17                    v.                                       15-3314
18                                                             NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Henry Zhang, New York, N.Y.
25
26   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
27                                    Deputy Assistant Attorney General;
28                                    Mary Jane Candaux, Assistant
29                                    Director; Jeremy M. Bylund, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    D.C.
34
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5          Petitioner       Qing    Zheng,      a    native    and    citizen    of    the

 6   People’s Republic of China, seeks review of a September 17,

 7   2015    decision        of    the   BIA    affirming       a   December     4,    2013

 8   decision    of     an       Immigration     Judge       (“IJ”)    denying    Zheng’s

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).                             In re Qing

11   Zheng, No. A205 918 223 (B.I.A. Sept. 17, 2015), aff’g No.

12   A205 918 223 (Immig. Ct. N.Y. City Dec. 4, 2013).                          We assume

13   the    parties’     familiarity           with    the    underlying       facts    and

14   procedural history in this case.

15          We have reviewed the IJ’s decision as modified by the

16   BIA, i.e., minus the ground that the BIA declined to reach

17   (the IJ’s adverse credibility determination).                         See Xue Hong

18   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

19   2005).       The    applicable            standards       of     review    are    well

20   established.            8    U.S.C.   §    1252(b)(4)(B);         Yanqin    Weng    v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22          Past persecution can be established by harm other than

23   threats to life or freedom, including non-life-threatening

                                                 2
 1   violence and physical abuse, Beskovic v. Gonzales, 467 F.3d
2   223,     226    n.3    (2d    Cir.    2006),     but   the     harm   must    be

 3   sufficiently          severe,      rising    above     “mere     harassment,”

 4   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

 5   Cir. 2006).       The agency “must . . . be keenly sensitive to

 6   the fact that a ‘minor beating’ or, for that manner, any

 7   physical degradation designed to cause pain, humiliation, or

 8   other suffering, may rise to the level of persecution if it

 9   occurred in the context of an arrest or detention on the

10   basis of a protected ground.”                Beskovic, 467 F.3d at 227.

11   However, “a beating that occurs within the context of an

12   arrest of detention [does not] constitute[] persecution per

13   se.”     Jian Qiu Liu v. Holder, 632 F.3d 820, 822 (2d Cir.

14   2011).     “[P]ersecution is ‘an extreme concept that does not

15   include    every       sort   of   treatment     our   society    regards    as

16   offensive.’”          Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d

17   Cir. 2011) (quoting Ai Feng Yuan v. U.S. Dep’t of Justice,

18   416 F.3d 192, 198 (2d Cir. 2005)).

19          In this case, the IJ acknowledged that a minor beating

20   may rise to the level of persecution if it occurs in the

21   context of an arrest or detention.                The IJ concluded that,

22   although       Zheng    was     beaten   while   detained,      she   did    not

23   satisfy her burden of proof because she failed to provide

                                              3
 1   details of any specific injury suffered and she admitted

 2   that she did not require medical treatment as a result.

 3   Therefore, the IJ did not err in concluding that she failed

 4   to demonstrate that they rose to the level of persecution.

 5   See Mei Fun Wong, 633 F.3d at 72; cf. Jian Qiu Liu, 632 F.3d
6   at 822 (“[W]e find no error in the BIA’s conclusion that Liu

 7   failed to establish persecution because substantial evidence

 8   supports the BIA’s finding that, prior to his arrest and

 9   detention by local police, he suffered only minor bruising

10   from an altercation with family planning officials, which

11   required no formal medical attention and had no lasting

12   physical effect”).

13          Given Zheng’s failure to provide sufficient details,

14   the agency did not err in relying further on her failure to

15   even    attempt   to   obtain     admittedly   available    evidence   to

16   corroborate her detention.          See 8 U.S.C. § 1158(b)(1)(B)(i)

17   (“The    testimony     of   the   applicant    may   be   sufficient    to

18   sustain the applicant’s burden without corroboration, but

19   only if the applicant satisfies the trier of fact that the

20   applicant’s testimony is credible, is persuasive, and refers

21   to     specific   facts     sufficient   to    demonstrate    that     the

22   applicant is a refugee.”); see also Chuilu Liu v. Holder,

23   575 F.3d 193, 196-98 (2d Cir. 2009).           For these reasons, the

                                          4
 1   agency    did   not    err   in   concluding    that   Zheng    failed   to

 2   satisfy her burden of demonstrating past persecution.

 3         Absent    past    persecution,     an   applicant   may   establish

 4   eligibility for asylum by demonstrating a well-founded fear

 5   of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

 6   be both subjectively credible and objectively reasonable,

 7   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 8   To establish a well-founded fear, an applicant must show

 9   either a reasonable possibility that she would be singled

10   out for persecution or that the country of removal has a

11   pattern   or    practice     of   persecuting   individuals     similarly

12   situated to her.        8 C.F.R. § 1208.13(b)(2)(iii).

13         The agency did not err in finding that Zheng failed to

14   establish a well-founded fear of persecution on account of

15   her religion.          She failed to submit reasonably available

16   evidence to corroborate her continued religious practice in

17   the   United    States.      Furthermore,      the   country    conditions

18   evidence in the record established that tens of millions of

19   Christians practice in unregistered churches in China and

20   that such practice was tolerated without interference in

21   some areas.     The country conditions evidence did not discuss

22   any incidents of persecution in Zheng’s home province.                   Cf.

23   Jian Hui Shao v. Mukasey, 546 F.3d 138, 142, 149, 169 (2d

                                          5
 1   Cir.    2008)     (finding         no   error     in    BIA’s    requirement       that

 2   applicant demonstrate that officials in his or her local

 3   area enforce a government policy in a manner that would give

 4   rise to a well-founded fear of persecution when the country

 5   conditions      evidence       demonstrates            local    variations    in    the

 6   enforcement of that policy).

 7          Accordingly, because Zheng failed to demonstrate past

 8   persecution       or    a    well-founded         fear     of    persecution,       the

 9   agency    did   not     err    in       denying    asylum       or   withholding     of

10   removal.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

11   2006).

12          For the foregoing reasons, the petition for review is

13   DENIED.      As    we       have    completed      our    review,      any   stay    of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DENIED as moot.                        Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                             FOR THE COURT:
21                                             Catherine O’Hagan Wolfe, Clerk
22




                                                 6